FORM
AGREEMENT

Exhibit 10.160
RESTRICTED STOCK AWARD AGREEMENT
Issued Pursuant to the
Glimcher Realty Trust
2012 Incentive Compensation Plan


THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”), effective _______________
(the “Effective Date”), represents the grant of restricted stock (“Stock”) by
Glimcher Realty Trust (the “Company”), to __________ (the “Participant”)
pursuant to the terms, provisions, and definitions of the Glimcher Realty Trust
2012 Incentive Compensation Plan (the “Plan”), which was adopted on February 15,
2012 by the Company’s Board of Trustees (“Board”) and approved on May 10, 2012
by the Company’s common shareholders. Stock granted hereby is intended to be
restricted and shall be subject to the restrictions set forth in this Agreement
and the Plan.
The Plan provides a complete description of the terms and conditions governing
the Stock. If there is any inconsistency between the provisions of this
Agreement and the provisions of the Plan, the Plan’s provisions shall completely
supersede and replace the inconsistent or conflicting provisions of this
Agreement. All capitalized terms shall have the meanings ascribed to them in the
Plan, unless specifically set forth otherwise herein. The parties hereto agree
as follows:
1.General Stock Grant Information. The individual named above has been selected
to be a Participant in the Plan and receive shares of Stock, as specified below
(the “Shares”):
a.
Date of Grant: ____________.

b.
Number of Shares Granted: ____________.

c.
Type of Shares Granted: ____________.

d.
Price Per Share on the Date of Grant: $____________.

e.
Latest Vesting Date: ____________.

2.Grant of Stock. The Company hereby grants to the Participant the Shares set
forth above, at the stated per share price, which is one hundred percent (100%)
of the Fair Market Value (defined herein) of a Share on the Date of Grant
(defined above), in the manner and subject to the terms and conditions of the
Plan and this Agreement. The Executive Compensation Committee has determined
that the “Fair Market Value” of a Share on the Date of Grant is equal to the
closing market price of the Shares on the New York Stock Exchange on the Date of
Grant.

1

--------------------------------------------------------------------------------




3.Restrictions.


a.Transfer Restrictions. Except as otherwise provided in Section 3(c), the
Shares may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated, other than by will or by the laws of descent and distribution,
at any time prior to the periods and in accordance with the lapsing schedule set
forth below in Section 3(b) below. No sale, transfer, pledge, assignment,
alienation or hypothecation of the Shares in violation of this Section 3(a),
whether voluntary or involuntary, by operation of law or otherwise, shall be
valid as to any person, assignee or transferee with respect to any interest in
the Shares whatsoever. Unless otherwise stated herein, the Participant shall
continue to be treated as the owner of the Shares for purposes of this Agreement
and shall continue to be bound by all of the terms and provisions hereof. The
restrictions set out in this Section 3(a) are referred to in this Agreement as
the “Transfer Restrictions.”


b.Lapse of the Transfer Restrictions. The Shares shall be subject to the
Transfer Restrictions through the Vesting Date specified below and shall lapse
as follows:




Vesting Date
Percentage of Shares Granted for Which
Transfer Restrictions Shall Have Lapsed


First Annual Anniversary of Date of Grant
33%
Second Annual Anniversary of Date of Grant
66%
Third Annual Anniversary of Date of Grant
100%



Shares with respect to which the Transfer Restrictions shall have lapsed under
this Section 3(b) (the “Vested Shares”) will, effective on and after the Vesting
Date, thereafter be free of the Transfer Restrictions, but such Vested Shares
will continue to be subject to all of the remaining terms and conditions of this
Agreement as applicable. Any Shares for which the Transfer Restrictions have not
yet lapsed in accordance with this Section 3(b) shall, for purposes of this
Agreement, not be considered Vested Shares (the “Non-Vested Shares”).


c.Discontinuation of Board Service by the Participant.


i.     Non-Cause Termination or Discontinuation of a Participant’s Board
Service. If the Participant’s service on the Board is discontinued or terminated
for any reason, other than For Cause (as defined below), then such Participant,
or any guardian or legal representative of the Participant if the Participant
becomes disabled, shall be permitted to keep any Non-Vested Shares; however,
such shares shall be subject to the Transfer Restrictions and vesting schedule
stated in Section 3(b). In the event the Participant dies while serving on the
Board, the Non-Vested Shares may be transferred to such other persons by will or
the laws of descent and distribution, provided that the Non-Vested Shares so
transferred shall be subject to the Transfer Restrictions and vesting schedule
stated in Section 3(b).

2

--------------------------------------------------------------------------------

FORM
AGREEMENT

ii.For Cause Termination or Discontinuation of a Participant’s Board Service. If
a Participant’s service on the Board is discontinued or terminated For Cause,
then any Non-Vested Shares shall be immediately forfeited, returned to and
canceled by the Company, and shall be deemed to have been forfeited by the
Participant; provided that the Executive Compensation Committee (exclusive of
the Participant, if necessary) may, in its sole and absolute discretion, allow
the Participant to retain the Non-Vested Shares (either in whole or in part)
upon such terms and conditions as may be specified in writing by the Executive
Compensation Committee. For purposes of the Section 3(c)(ii), “For Cause” shall
mean a Participant’s: (A) commission of an act of dishonesty directly involving
the Company, including, but not limited to, misappropriation of funds or
property of the Company or any Affiliate or Subsidiary; (B) continued engagement
in activities or conduct injurious to the reputation of the Company (as
determined by a committee of independent members of the Board of Trustees
exclusive of the Participant) after written notice from the Chairman of the
Board (or the Lead Independent Trustee if the Participant is the Chairman of the
Board) to the Participant giving five (5) Business Days to cease such activity;
(C) continued refusal to perform the Participant’s assigned duties and
responsibilities as a member of the Board or any of its committees after written
notice from the Chairman of the Board (or the Lead Independent Trustee if the
Participant is the Chairman of the Board) to the Participant giving five (5)
Business Days to resume performance of such duties; (D) a material violation or
breach (as determined by a committee of independent members of the Board of
Trustees exclusive of the Participant) of any agreement, policy, guideline,
regulation, charter provision, rule, or code of the Company or Board (including
any committee thereof) that governs the conduct of the Participant; or (E)
pleading guilty or no contest to or conviction of any felony under federal or
state law. For purposes of this section a “Business Day,” shall be any day other
than a Saturday, Sunday, or holiday as designated and recognized under federal
law.


4. Administration. This Agreement and the rights of the Participant hereunder
are subject to all the terms and conditions of the Plan, as the same may be
amended from time to time, as well as to such rules and regulations as the
Executive Compensation Committee may adopt for administration of the Plan. It is
expressly understood that the Executive Compensation Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan and this Agreement, all of which shall be binding
upon the Participant. Any inconsistency between the Agreement and the Plan shall
be resolved in favor of the Plan.


5. Reservation of Shares. At all times there shall be reserved for issuance
and/or delivery upon grant such number of shares of Stock as shall be required
for issuance or delivery upon the grant of the Shares hereunder.


6. Adjustments. The Shares subject to this Agreement shall also be subject to
adjustment in accordance with Section 4.4 of the Plan.



3

--------------------------------------------------------------------------------




7. Exclusion from Pension Computations. By acceptance of the grant pursuant to
this Agreement, the Participant hereby agrees that any income or gain realized
upon the receipt of the Stock hereof, upon the disposition of the Shares
received, or upon the lapse of the restrictions pursuant to the terms of this
Agreement, is special incentive compensation and shall not be taken into
account, to the extent provided under the applicable plan documents and to the
extent permissible under applicable law, as “wages,” “salary,” or “compensation”
in determining the amount of any payment under any pension, retirement,
incentive, profit sharing, bonus or deferred compensation plan of the Company or
any of its Subsidiaries or Affiliates.


8. Amendment. The Executive Compensation Committee may, with the consent of the
Participant, at any time or from time to time amend the provisions, terms and
conditions of this Agreement, and may at any time or from time to time amend the
provisions, terms and conditions of this Agreement in accordance with the Plan
and applicable law.


9. Notices. Any notice which either party hereto may be required or permitted to
give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid, or overnight courier, addressed as follows: if to the
Company, at its office at 180 East Broad Street, 21st Floor, Attn: General
Counsel, Columbus, Ohio 43215 or at such other address as the Company by notice
to the Participant may designate in writing from time to time; and if to the
Participant, at the address shown below his or her signature on this Agreement,
or at such other address as the Participant by notice to the Company may
designate in writing from time to time. Notices shall be effective upon receipt.


10. Withholding Taxes. The Company shall have the right to withhold from a
Participant, or otherwise require such Participant to pay, any Withholding Taxes
(defined below) arising as a result of the grant of any Shares, the lapse of any
Transfer Restrictions on any Shares, the transfer of any Shares, any tax
election by the Participant, or any other taxable event. If the Participant
shall fail to make such Withholding Tax payments when and as required, the
Company (or its Affiliates or Subsidiaries) shall, to the extent permitted by
law, have the right to deduct any such Withholding Taxes from any payment of any
kind otherwise due to such Participant or to take such other action as may be
necessary to satisfy such Withholding Taxes. If the Participant makes an
election pursuant to Section 83(b) of the Code concerning a Restricted Share
Award then the Participant shall submit a copy of such election to the Company.
In satisfaction of the requirement to pay Withholding Taxes, the Participant may
make a written election which may be accepted or rejected in the discretion of
the Executive Compensation Committee, to tender other Shares to the Company
(either by actual delivery or attestation, in the sole discretion of the
Executive Compensation Committee, provided that, except as otherwise determined
by the Executive Compensation Committee, the Shares that are tendered must have
been held by the Participant for at least six (6) months prior to their tender
to satisfy the Grant Price or have been purchased on the open market), having an
aggregate Fair Market Value equal to the Withholding Taxes. “Withholding Taxes”
means any federal, state, or local income, employment, payroll, or similar tax
related to the Shares that are required to be withheld by the Company.



4

--------------------------------------------------------------------------------

FORM
AGREEMENT

11.Registration; Legend. The Company may postpone the issuance and delivery of
Shares under this Agreement until (a) the admission of such Shares to listing on
any stock exchange or exchanges on which Stock of the Company of the same class
are then listed and (b) the completion of such registration or other
qualification of such Shares under any state or federal law, rule or regulation
as the Company shall determine to be necessary or advisable. The Participant
shall make such representations and furnish such information as may, in the
opinion of counsel for the Company, be appropriate to permit the Company, in
light of the then existence or non-existence with respect to such Shares of an
effective registration statement under the Securities Act of 1933, as amended,
to issue the Shares in compliance with the provisions of that or any comparable
act. The Company may cause the following or a similar legend to be set forth on
each certificate representing the Stock granted hereunder unless counsel for the
Company is of the opinion as to any such certificate that such legend is
unnecessary:


THE SALE OR TRANSFER OF THE COMMON SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY, OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS ON TRANSFER AS SET FORTH IN THE 2012 INCENTIVE
COMPENSATION PLAN (THE “PLAN”) AND IN THE ASSOCIATED RESTRICTED STOCK AWARD
AGREEMENT FOR THE HOLDER HEREOF. A COPY OF THE PLAN AND SUCH RESTRICTED STOCK
AWARD AGREEMENT MAY BE OBTAINED FROM GLIMCHER REALTY TRUST.


12.Miscellaneous.


a.This Agreement shall not confer upon the Participant any right to continuation
of service in any capacity to the Company nor shall this Agreement interfere in
any way with the Company’s right to terminate the Participant’s service at any
time.


b.The Participant shall, to the extent permitted by applicable law and the Plan,
have full voting rights as a stockholder of the Company with respect to the
Shares granted hereunder and the right to receive applicable dividends for the
Stock granted hereunder.


c.With the approval of the Board, the Executive Compensation Committee may
terminate, amend, or modify the Plan; provided, however, that no such
termination, amendment, or modification of the Plan may in any way adversely
affect the Participant’s rights under this Agreement or be contrary to
applicable law.


d.This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.


e.To the extent not preempted by federal law, this Agreement shall be governed
by, and construed in accordance with the laws of the State of New York.



5

--------------------------------------------------------------------------------




f.All obligations of the Company under the Plan and this Agreement, with respect
to the Shares, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.


g.The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.


h.By executing this Agreement and accepting this Award or other benefit under
the Plan, the Participant and each person claiming under or through the
Participant shall be conclusively deemed to have indicated their acceptance and
ratification of, and consent to, any action taken under the Plan by the Company,
the Board, or the Executive Compensation Committee.


i.The Participant, every person claiming under or through the Participant, and
the Company hereby waives to the fullest extent permitted by applicable law any
right to a trial by jury with respect to any litigation directly or indirectly
arising out of, under, or in connection with the Plan or this Agreement issued
pursuant to the Plan.


j.This Agreement, the Plan, and any certificate representing the Stock
(including an electronic certificate) granted hereunder shall constitute the
entire agreement and understanding between the Participant and the Company
concerning the grant of the Stock hereunder and with respect to the subject
matter contained herein. This Agreement, the Plan, and any certificate
representing the Stock (including an electronic certificate) granted hereunder
supersede all prior agreements and the understandings between the Parties with
respect to the grant of the Stock hereunder and with respect to the subject
matter contained herein.


13.Exculpation. This Agreement and all documents, agreements, understandings and
arrangements relating hereto have been executed on behalf of the Company by the
undersigned in his/her capacity as an officer or Trustee of the Company, which
has been formed as a Maryland real estate investment trust pursuant to
Declaration of Trust, as amended and restated, and not individually, and neither
the trustees, officers or shareholders of the Company nor the trustees,
directors, officers or shareholders of any Subsidiary or Affiliate of the
Company shall be bound or have any personal liability hereunder or thereunder.
Each party hereto shall look solely to the assets of the Company for
satisfaction of any liability of the Company in respect of this Award and all
documents, agreements, understanding and arrangements relating hereto and will
not seek recourse or commence any action against any of the trustees, officers,
agents or shareholders of the Company or any of the trustees, directors, agents,
officers or shareholders of any Subsidiary or Affiliate of the Company, or any
of their personal assets for the performance or payment of any obligation
hereunder or thereunder. The foregoing shall also apply to any future documents,
agreements, understandings, arrangements and transactions between the parties
hereto



6

--------------------------------------------------------------------------------

FORM
AGREEMENT

14.Change in Control of the Company. Any Non-Vested Shares granted to the
Participant hereunder shall immediately vest in their entirety on the day
immediately prior to the date of a Change in Control of the Company and no
longer be subject to Transfer Restrictions stated herein.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.


GLIMCHER REALTY TRUST






By:        


Print Name:                


Title:        




ACKNOWLEDGED & ACCEPTED:




_______________________________________
Signature


Print Name:    _____________________________




Address:    _____________________________
_____________________________
_____________________________

7